Citation Nr: 0905862	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-01 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hay fever.  

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery 
disease, claimed as blocked arteries.

5.  Entitlement to an initial compensable disability rating 
for social phobia.  


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1966 to February 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2005, by a Department 
of Veterans Affairs (VA) Regional Office (RO).

In July 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  The transcript is in the 
record.

At the July 2007 hearing, the Veteran withdrew from his 
appeal the issues of service connection for diabetes 
mellitus, and service connection for renal lithiasis, also 
claimed as kidney stone.  Under 38 C.F.R. § 20.204(b), the 
issues have been properly withdrawn, and are not before the 
Board.

Since the issuance of the supplemental statement of the case 
in April 2006, the Veteran has submitted additional evidence 
without a waiver of the right to have the additional evidence 
reviewed by the RO.

As the additional evidence is duplicative of evidence already 
of record, it does not have a bearing on the appellate 
issues.  For this reason, referral of the additional evidence 
to the RO for initial consideration is not warranted.  38 
C.F.R. § 20.1304(c).

FINDINGS OF FACT

1.  Hay fever is shown to have pre-existed the Veteran's 
entry into service and it did not undergo any increase in 
severity during service beyond the natural progress of the 
disease.

2.  The competent evidence does not objectively demonstrate 
current asthma.

3.  Hypertension was not affirmatively shown to have had 
onset during service; hypertension was not manifest to a 
compensable degree within one year of separation from 
service; hypertension, first documented after service, is 
unrelated to an injury, disease, or event of service origin 
or to the service-connected social phobia.

4.  Coronary artery disease, claimed as blocked arteries, was 
not affirmatively shown to have had onset during service; 
coronary artery disease was not manifest to a compensable 
degree within one year of separation from service; coronary 
artery disease, first documented after service, is unrelated 
to an injury, disease, or event of service origin or to the 
service-connected social phobia.

5.  Social phobia is manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medications.


CONCLUSIONS OF LAW

1.  The Veteran's preexisting hay fever was not aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2008).

2.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110,  1111, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304(b) (2008).

3.  Hypertension was not incurred in or aggravated by 
service; service connection for hypertension as a chronic 
disease may not be presumed to have been incurred in service; 
and hypertension is not proximately due to or aggravated by 
the service-connected disorder social phobia.  38 U.S.C.A. §§ 
1110, 1112, 5107(b) (West 2002& Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

4.  Coronary artery disease, claimed as blocked arteries, was 
not incurred in or aggravated by service; service connection 
for coronary artery disease as a chronic disease may not be 
presumed to have been incurred in service; and hypertension 
is not proximately due to or aggravated by the service-
connected disorder social phobia.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

5.  The criteria for an initial 10 percent rating for social 
phobia are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.130, Diagnostic Code 9403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- adjudication VCAA notice by a letter, 
dated in May 2005. 

Service Connection Claims

On the claims of service connection, the Veteran was notified 
of the type of evidence needed to substantiate the claims, 
namely, evidence of a current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service; and evidence that the disabilities were caused or 
aggravated by a service-connected disability.  

Initial Increased Rating Claim

The RO provided pre-adjudication VCAA notice on the 
underlying claim of service connection.  Where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial compensable rating for hearing loss.  Dingess, 
19 Vet. App. 473 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

In all the claims, the Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any non-
Federal records on his behalf.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable.

Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured without prejudice 
to the Veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claims as he 
had the opportunity to submit additional argument and 
evidence at a hearing.  And the claims were readjudicated 
after the content-complying VCAA notice as evidenced by the 
supplemental statement of the case, dated April 2006.  As the 
essential fairness of the adjudication has not been affected, 
the presumption of prejudicial error as to the timing of the 
notice is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on a claim.  

The Veteran was afforded a VA examination to evaluate his 
claim for an initial compensable rating for social phobia.  
As for the claims of service connection, the evidence does 
not indicate that the disabilities may be associated with an 
event, injury, disease in service, or a service-connected 
disability.  VA is not required to provide the Veteran with a 
medical examination absent a showing by the Veteran of a 
causal connection between the claimed disability and service.  
For these reasons, development for VA medical examinations is 
not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4)(i). 

As the Veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for hypertension or heart 
disease, if the disease becomes manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in entrance examination 
reports are to be considered as "noted," and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of pre-service existence of conditions recorded at the time 
of examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003.  
In rebutting the presumption of soundness, records made prior 
to, during or subsequent to service, concerning the inception 
of the disease/disorder may be considered.  See Harris v. 
West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004); see also Cotant v. Principi, 17 Vet. 
App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002).

Hay Fever

The Veteran claims service connection for hay fever, also 
medically treated as a respiratory condition, allergies or 
bronchitis.  At the personal hearing in July 2007, the 
Veteran described suffering from respiratory symptoms, and 
allergies since prior to service.  

The service treatment records show that in January 1966, the 
clinician noted seasonal hay fever, mild.  As seasonal hay 
fever was noted on entrance examination, the Board finds that 
seasonal hay fever pre-existed service.  

With regard to aggravation, there's no evidence of any 
increase in the severity of the Veteran's hay fever condition 
in service, either by verbal complaint or objective medical 
findings.  Although in October 1966, the Veteran was treated 
for moderate hay fever, allergy, with cough and stuffy nose, 
this medical evidence appears to indicate that the Veteran 
experienced an allergic episode that was temporary in nature 
rather than indications of a permanent worsening.  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently -- is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).  Such has not been shown through 
the service medical records.  In fact, in November 1966, the 
Veteran was evaluated for bronchial asthma and hay fever and 
the clinician diagnosed a history of mild hay fever.  On 
separation from service, the clinician noted a history of hay 
fever with no sequela.  Thus it appears that the Veteran's 
symptoms may have even improved in service.  

Although the Veteran contends that his hay fever, is 
attributable to service, he has neither submitted nor 
identified evidence supporting his contention to include 
evidence that his condition was aggravated during service. 

After service, in April 1989, the Veteran complained of nasal 
congestion, which was noted to be possibly related to 
allergies.  A February 1991 private clinical note recorded 
complaints of cough, allergy type.  A February 2001 private 
medical note contained complaints of nasal mucosa congestion, 
with bilateral rhonchi, wheezing and coughing.  The clinician 
noted sinusitis and bronchitis.  A March 2001 private report 
contained a history of childhood asthma, seasonal allergies, 
and bronchitis.  In April 2001, the Veteran was evaluated for 
complaints of congestion in the lungs and nose, along with 
allergies and wheezing.  He related a history of pneumonia 
and bronchitis.  The Veteran was found to have rhinitis and 
bronchitis, mild bronchial constriction.  He was started on 
allergy medication and prescribed an inhaler.  In May 2002, 
the Veteran was seen for sinus infection and coughing of 2 
weeks duration.   

In sum, the lack of probative medical evidence in the 
Veteran's service treatment records and the post service 
medical evidence, which is negative for an opinion linking 
the Veteran's hay fever to service, by aggravation or 
otherwise, there is no evidence to support a finding of an 
increase in severity of the Veteran's preexisting hay fever 
during his period of service.

As the Veteran's hay fever is shown to have pre-existed his 
service and is not shown to have undergone an increase in 
severity during his period of service, the claim must be 
denied.

Accordingly service connection for hay fever is not 
warranted.

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

Asthma

The Veteran's January 1966 enlistment examination did not 
reveal any abnormalities related to asthma.  As no defects 
were noted upon entry, the presumption of soundness applies.  
Moreover, there is no clear and unmistakable evidence to show 
that a chronic asthma disorder pre-existed active service.  
In this regard, it is acknowledged that the Veteran reported 
a history of childhood bronchial asthma, asymptomatic for 10 
years, in January 1966.  However, this reported history alone 
does not demonstrate a preexisting condition.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the 
presumption of soundness remains intact.  As such, the 
appropriate question for consideration is whether a asthma 
was incurred in, rather than aggravated by, active service.  

The service treatment records show that in November 1966, the 
Veteran was evaluated for bronchial asthma and hay fever.  
The Veteran reported an attack of asthma at the age of 12, 
which remained asymptomatic until 1965 when he was treated 
for bronchitis with asthmatic feature.  The clinician 
diagnosed no clinical or historical evidence of bronchial 
asthma.  On separation from service, the clinician noted a 
history of asthma as a child, with no sequela.  The service 
treatment records do not contain complaints, treatment, or 
diagnoses pertaining to asthma.  

After service, the medical evidence starting in 1989, 
recorded complaints of nasal mucosa congestion, with 
bilateral rhonchi, wheezing and coughing.  The diagnoses 
included allergies, rhinitis, sinusitis and bronchitis.  In 
April 2001, the Veteran was started on allergy medication and 
prescribed an inhaler.  However, the medical evidence doe not 
show treatment for asthma after service discharge.  In the 
absence of proof of any present disability, there is no valid 
claim of service connection for asthma.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no favorable evidence of asthma, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b).

Hypertension and Coronary Artery Disease

The Veteran claims service connection for hypertension and 
coronary artery disease as due to service.  

As indicated under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
hypertension is defined as diastolic blood pressure 
predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  

The service treatment records show that in August 1966, the 
Veteran's blood pressure was 124/72.  On periodic examination 
in July 1967, the Veteran's blood pressure 118/74.  On 
separation from service, the clinician also noted high blood 
pressure one time, on admission to AF, treated by rest, with 
no complications or sequela.  His blood pressure was 130/84.  

The service medical records contain no complaint, finding, or 
history of a heart condition or hypertension.  Accordingly, 
on the basis of the service medical records, neither 
hypertension or coronary artery disease was affirmatively 
shown to have been present.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (b).

As chronicity in service is not otherwise adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claims.  Although the Veteran is competent to 
describe elevated blood pressure readings because it does not 
necessarily follow that there is a relationship between the 
current hypertension and the isolated elevated blood pressure 
readings during service, medical evidence is required to 
demonstrate such a relationship.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).

After service, hypertension was first documented in August 
1980, when the Veteran was treated for chest pain, secondary 
to anxiety.  On examination, the Veteran's blood pressure was 
190/104 in the right arm, and 205/205 in the left arm.  The 
impression was hypertension and retrosternal chest tightness 
suggestive of myocardial pain, which could represent angina 
pectoris.  The plan was to evaluate for secondary cause for 
hypertension, rule out myocardial infarction and evaluate 
cervical spine and GI tract as necessary for etiology of 
retrosternal pain.  

Records in 1985 show that the Veteran's hypertension was 
being treated with medication.  An EKG testing revealed no 
abnormalities. 

A February 2001 clinical note recorded a history of 
hypertension in 1993.   

In November 2001, the Veteran was assessed with coronary 
artery disease and hyperlipidemia.  

February 2001 and April 2002 operative reports show that the 
Veteran underwent left heart catherization, left 
ventriculography and coronary arteriography.  The diagnosis 
was coronary artery disease.   

A May 2003 private medical report noted hypertension with 
hypertensive heart disease and known coronary artery disease 
on previous catherization and significantly positive 
treadmill tests by EKG.  

Accordingly, hypertension was first documented in 1980, and 
heart disease was first affirmatively shown in 2001, more 
than 10 and 31 years after service, respectively, and well 
beyond the one-year presumptive period for the manifestation 
of hypertension and cardiovascular disease as chronic 
diseases under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
And the absence of continuity of complaints from 1970 to 
1980, and 2001, is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  Indeed, while the 
Veteran has claimed being diagnosed with hypertension shortly 
after discharge from service, and a March 2001 clinical 
report recorded a 30 year history of hypertension, the 
absence of documented treatment is found to be more probative 
than the Veteran's current recollection of symptomatology or 
treatment dating back to the distant past.  For this reason, 
service connection for hypertension or coronary artery 
disease, claimed as blocked arteries, based on continuity of 
symptomatology is not established.

As for service connection based on the initial documentation 
of hypertension and coronary artery disease after service 
under 38 C.F.R. § 3.303(d) and secondary service connection 
under 38 U.S.C.A. § 3.310, where as here, the determinative 
issue involves a question of medical causation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 
F.3d 1372, (Fed. Cir. 2007).  

At the July 2007 personal hearing, the Veteran declared his 
belief that his service-connected social phobia aggravated 
his hypertension and coronary artery disease.  While the 
evidence shows that in August 1980 the Veteran was treated 
for chest pain, secondary to anxiety, there is no competent 
medical evidence of record that supports the claims.  In 
fact, the medical evidence shows that the Veteran's 
conditions have been associated with his diet and exercise, 
as opposed to his service-connected social phobia.  

As for the Veteran's statements and testimony, regarding 
whether hypertension and coronary artery disease are related 
to service or to service-connected social phobia, the Veteran 
as a layperson is not competent to offer an opinion on a 
question of medical causation, and consequently his 
statements lack probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable competent medical evidence to support 
the claims of service connection for hypertension and 
coronary artery disease, claimed as blocked arteries, to 
include secondary service connection, as explained above, the 
preponderance of the evidence is against the claims and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Social anxiety is rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9403.  When a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
noncompensable (zero percent) evaluation is warranted.  A 10 
percent rating is warranted when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for social anxiety when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self- care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9403.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  GAF 
scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score in the range of 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  

Analysis

On VA mental disorders examination in July 2005, the Veteran 
complained of feeling anxious when speaking to groups or 
small audiences, as he felt threatened by events such as 
public speaking situations.  He had been able to compensate 
throughout his life after service discharge, by avoiding such 
situations and by taking Xanax as needed.  The Veteran 
reported that he had been treated for mental disorders 
between 1988 and 1989.  He denied a history of 
hospitalizations.  The examiner described the Veteran's 
social activities and hobbies as being minimally affected by 
the social phobia.  The examiner diagnosed social phobia, 
mild, in near full remission with minimal residual symptoms.  
The examiner assigned a GAF score of 85.  The examiner opined 
that the Veteran had no problems with activities of daily 
living and he was able to handle funds.  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a compensable evaluation have been met.  It is the effect 
of the symptoms, rather that the presence of symptoms, 
pertaining to the criteria for a 10 percent rating, that is, 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, 
that determines the rating. 

As for the effect of the Veteran's symptoms on work or family 
relations, the record shows that the Veteran complained of 
decreased work efficiency due to anxiety, and he reported 
that his social phobia had caused him to turn down promotions 
at work because he either became inflexible to relocation, or 
the positions entailed public speaking.  The evidence also 
shows that the Veteran has been employed as a full time 
employee with the same employer for 20 years.  He had been 
able to compensate for his anxiety by taking Xanax as needed 
when confronted with stress at work.  He related that if he 
was well prepared for a presentation, he could function 
better.  At the July 2007 hearing, the Veteran indicated that 
over the past year, he had used Xanax approximately a dozen 
times to cope with stressful situations, although he denied 
taking any mental health days in the previous 12 months.  

On examination, the examiner noted decreased efficiency, 
productivity, reliability, inability to perform work tasks, 
and impairment in work, family or other relations, only 
during periods of stress, and the severity was described as 
mild or transient.  The examiner found that the Veteran's 
social activities and hobbies were being minimally affected 
by the social phobia.  The prognosis for improvement was 
good, and the Veteran did not require psychotherapy or 
medication management as related to social or occupational 
functioning.  The Veteran had no problems with activities of 
daily living and he was able to handle funds.  

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, the VA examiner described the Veteran as 
neatly groomed, cooperative and friendly.  The Veteran did 
not show inappropriate behavior.  His psychomotor activity, 
speech, and thought content and process, were unremarkable.  
His affect and memory were normal.  Judgment and attention 
were intact.  His impulse and mood were good.  The Veteran 
was oriented as to person, time and space.  The Veteran 
denied delusions, hallucinations, sleep problems, suicidal or 
homicidal ideations.  

In view of the foregoing, the Board finds that the degree of 
disability resulting from the Veteran's social phobia more 
nearly approximates the criteria for a 10 percent rating, 
that is, occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

The evidence, however, does not support a rating of 30 
percent as there is no evidence of social anxiety when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self- 
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Although the evidence demonstrates that the Veteran has mild 
social and occupational impairment, his overall 
symptomatology does not equate or more nearly approximates 
the criteria for a 30 percent disability rating under 
Diagnostic Code 9403.




						(The Order follows on the next 
page.).
ORDER

Entitlement to service connection for hay fever is denied.  

Entitlement to service connection for asthma is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery 
disease, claimed as blocked arteries, is denied.

A 10 percent rating for service-connected social phobia is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


